DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Response to Arguments
Applicant arguments filed 10/27/2021 with respect to the 35 U.S.C. 101 have been fully considered but are not persuasive. 
Applicant Argues: In rejecting Claim 1, the Office asserts that the claim is directed to a method of organizing human activity, more specifically, process that, under a broadest reasonable interpretation, can be performed in the mind but for the recitation of generic computer components. Thus, the claims are considered to be a mental process. The Office further states that the claimed features do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Applicant respectfully disagrees and traverses this rejection.

Applicant Argues: As noted in the features of Claim 1 cited above, the claims are directed to a blockchain network that is composed of dealerships enabling dealerships to commonly agree on prices at which they sell transports. The blockchain network is required because the blockchain keeps sensitive details such as transaction data of the individual sales, buyers, etc., hidden from the other participants. A human is expressly precluded from performing the features of Claim 1, because a network of blockchain nodes is required in Claim 1.
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that but for the recitation and use of blockchain (i.e., blockchain nodes/blockchain ledger) and concepts of consensus nothing in the claim precludes the human with the aid of pencil and paper could to perform such steps of receive a request..., determine availability, query other dealers (i.e., calling), receiving availability notifications and request a transfer..., receive “consensus” from local dealers (i.e., calling and receiving agreement), recording such information, and then further recording the final sales transaction amongst the other dealers.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The examiner further noted in Step 2A-Prong 2 that blockchain (i.e., blockchain nodes/blockchain ledger) and consensus are recited at a high level of generality.  Further in Step 2B the examiner cites to evidence to show that blockchain and consensus 
Applicant Argues: A claim is not 'directed to' a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Page 13 of the 2019 Guidance.  In this case specifically, the additional elements of the claims recite a specific improvement over prior art systems by automatically recording sales information (including a timestamp of the sale and a price) on the blockchain ledger thereby preventing the participants of the blockchain network from modifying times or changing any details of the sale transaction. In other words, the blockchain does not wait for a user to upload their sales data. The recording of the sales information can happen automatically by the computer without a user submission. Accordingly, Applicant notes that Applicant’s claims impose meaningful, practical, and succinct operations that provide an unconventional solution to a problem of logistics processing in a blockchain. In particular, see Applicant’s arguments presented above, which describe a concrete, practical solution to the problem. Thus, Applicant's numerous claim limitations would clearly integrate an alleged abstract idea (collecting data, providing data, etc.) into a practical application that does not monopolize a judicial exception and are thereby patent eligible because the practical application of Applicant's claims allow for a real-world benefit through computing systems.
Examiner’s Response:  As noted above, the examiner has provided a proper analysis under Step 2A-Prong 1.  Further the examiner has noted that blockchain (i.e., blockchain (Background, [0002]).  Therefore the examiner finds that these claims are not patent eligible; and further applicant’s arguments not persuasive.  
Applicant Argues: While applicant submits that the claimed invention is not directed to an abstract idea as discussed above, should the Office nonetheless maintain its position that the claims are directed to an abstract idea, Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception.
Examiner’s Response:  Again as noted above such features are noted to be elements that are routine, well-understood and conventional, see Govidndarajan (US 2019/0179939 A1) (Background). Therefore the examiner finds this argument not persuasive.   

Applicant arguments filed 10/27/2021 with respect to the 35 U.S.C. 103 have been considered but are moot in view of the new ground(s) of rejection.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an abstract idea of recording a requested transfer of a transport, more specifically:
Claim 8, and similarly Claim 1 and 15 recites:



 receive, via a first 
determine that the transport with the set of properties is not available at a dealership corresponding to the first 
query a plurality other 
receive a transport availability notification from a second 
determine whether a consensus on the requested transfer has been reached among the plurality of other 
record the consensus determination 

The claims fall under following abstract ideas:
Mental Processes – The examiner notes the claims recite, broadly speaking, receiving a request for a transport...,  determine that the transport... is not available at a dealership...;  query a plurality of dealer nodes...,  receive ...availability notification..., request transfer, determine a consensus... among other nodes, and record transfers/consensus determination.   The examiner notes these limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor, memory and use of blockchain nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the elements noted above, the steps of receiving a request for a transport...,  determine that the transport... is not available at a dealership...;  query a plurality of dealer nodes...,  receive ...availability notification..., request transfer, determine a consensus... among other nodes, and record transfers/consensus determination covers performance of the limitation in the  mind but for the recitation of generic computer components, more specifically the human mind with the aid of pencil and paper could receive a request..., determine availability, query other dealers (i.e., calling), receiving availability notifications and request a transfer..., receive “consensus” from local dealers (i.e., calling and receiving agreement), and then recording such information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the 
Certain Methods of Organizing Human Activity – The examiner notes the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The examiner notes such claim elements fall under commercial interactions and/or business relations, but for the recitation of generic computer components. Therefore it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of – using a processor, memory and use of blockchain perform the aforementioned steps.  Further Claims 2, 9, and 16 recites concepts of encryption and further Claims 5-7, 12-14, and 19-20 recite further concepts related to blockchain (i.e., blockchain nodes/blockchain ledger) and concepts of consensus /consensus.  These elements in these steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of – using a processor, memory and use of blockchain to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions 
Further dependent Claim(s) 2-7, 9-14, and 16-20 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1, 8, and 15, respectfully, as such claims focus on encryption and further recitations of blockchain, which have been shown to be well-understood, routine, and conventional.  










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarin (US 2020/0211092 A1) in view of Sweeney et al. (US 2015/0094085 A1) and Al-Naji et al. (US 2019/0347628 A1) and Govindarajan et al. (US 2019/0179939 A1).

Regarding Claim 1, and similarly Claims 8 and 15;
Sarin discloses a method, comprising: 
receiving, by a first blockchain node, a request for a [product] (FIG. 4 and FIG. 5 and [0036] - A user using the user device 102 may perform a search for an item on an ecommerce platform of a marketplace, such as through requesting marketplace device 104A... The marketplace device 104A may determine that the product searched for by user device 102 is out of stock or not carried by the marketplace device 104A. The marketplace device 104A may store the event of "Stock-Keeping Unit (SKU) not available" or currently held inventory for the item as "0," at block 510);
(FIG. 4 and FIG. 5 and [0036] - A user using the user device 102 may perform a search for an item on an ecommerce platform of a marketplace, such as through requesting marketplace device 104A... The marketplace device 104A may determine that the product searched for by user device 102 is out of stock or not carried by the marketplace device 104A. The marketplace device 104A may store the event of "Stock-Keeping Unit (SKU) not available" or currently held inventory for the item as "0," at block 510);
querying, by the first blockchain node, a plurality of other blockchain nodes corresponding to a plurality of other [marketplaces] (FIG. 4 and FIG. 5 and [0037]-[0038] - In an embodiment, marketplace device 104A may search the inventories of other marketplaces, e.g., marketplace device 104B and 104C, to offer varied different pricing, shipping, or other options to the user device 102.Marketplace device 104A may query a distributed ledger device 110 to search the inventories on the distributed ledger 112. Distributed ledger device 110 may search the inventories on inventories on the distributed ledger 112 and respond with one or more marketplace device where the product is available, at block 514, to the requesting marketplace device 104A);
receiving, by the first blockchain node, a [product] (FIG. 4 and FIG. 5 [0040] - This data may be parsed by the requesting marketplace device 104A to draw inferences that iPhone 3GS is available at the fulfilment marketplace server 104B and has 30 units available at the time of query), (FIG. 4 and FIG. 5 and [0041])

recording, by the first blockchain node (FIG. 5 – Add Smart Contract to Distributed Ledger... Execute Smart Contract)
Sarin fails to explicitly disclose:
receiving, by a ... node, a request for a transport with a set of properties;
determining, by the first .... node, that the transport with the set of properties is not available at a dealership corresponding to the first ... node;
querying, by the first ... node, a plurality of other ... nodes corresponding to a plurality of other ... dealerships within a predefined geographical distance for the transport based on the set of the properties;
receiving, by the first ... node, a transport availability notification from a second ... node corresponding to a second dealership among the plurality of other ... node, and requesting a transfer of the transport from the second .... node;
determining, by the first blockchain node, whether a consensus on the requested transfer has been reached among the plurality of other blockchain nodes; and 
recording, by the first ... node, the consensus determination on a blockchain.
automatically recording, by the first blockchain node, a final sale transaction of the requested transfer on the blockchain ledger by the second dealership with a timestamp that identifies when the final sale transaction occurred and replicating the final sale transaction of the requested transfer among the plurality of other blockchain nodes.

receiving, by a dealer node, a request for a transport ... with a set of properties ([0046] - In some examples, the transaction module 146 may also be configured to receive and/or provide want-ads to members. That is, a user 102 who is in the market to purchase a vehicle from another dealer 114 may create a want-ad describing the type of vehicle the user 102 is looking for. This want-ad may then be placed on the interface of other users 102 and/or dealers 114 when they access the platform. The want-ads may be transmitted via email, text message, bulletin board post, pop-up message, or any combination thereof);
determining, by the first .... node, that the transport with the set of properties is not available at a dealership corresponding to the first ... node ([0023] - The messages 128 may provide functionality for general communication between users 102 and/or dealers 114, for making offers and/or counter-offers, and/or for leaving reviews and/or ratings of other users 102, dealers 114, groups, etc. In some examples, the messages 128 may be provided as pop-up messages. The inventory management tool 129 may, in some examples, allow a user 102 and/or a dealer 114 to update, view, and/or provide an inventory of vehicles available for purchase. and [0046] - In some examples, the transaction module 146 may also be configured to receive and/or provide want-ads to members. That is, a user 102 who is in the market to purchase a vehicle from another dealer 114 may create a want-ad describing the type of vehicle the user 102 is looking for. This want-ad may then be placed on the interface of other users 102 and/or dealers 114 when they access the platform. The want-ads may be transmitted via email, text message, bulletin board post, pop-up message, or any combination thereof);  As constructed a want-ad would represent a member not having the a transport with the set of properties thus allowing creation of a want-ad.  
([0023] - The messages 128 may provide functionality for general communication between users 102 and/or dealers 114, for making offers and/or counter-offers, and/or for leaving reviews and/or ratings of other users 102, dealers 114, groups, etc. In some examples, the messages 128 may be provided as pop-up messages. The inventory management tool 129 may, in some examples, allow a user 102 and/or a dealer 114 to update, view, and/or provide an inventory of vehicles available for purchase and [0042] - Another parameter may enable the user-dealer 102 to select the display of dealer connections between the user-dealer 102 and other dealers that are within a particular geographic location and/or distance from the user-dealer 102) and [0046] - That is, a user 102 who is in the market to purchase a vehicle from another dealer 114 may create a want-ad describing the type of vehicle the user 102 is looking for.);
receiving, by the first ... node, a transport availability notification from a second ... node corresponding to a second dealership among the plurality of other ... node ([0023] - The messages 128 may provide functionality for general communication between users 102 and/or dealers 114, for making offers and/or counter-offers, and/or for leaving reviews and/or ratings of other users 102, dealers 114, groups, etc. In some examples, the messages 128 may be provided as pop-up messages. The inventory management tool 129 may, in some examples, allow a user 102 and/or a dealer 114 to update, view, and/or provide an inventory of vehicles available for purchase), requesting a transfer of the transport from at least one dealer node of the plurality of the dealer nodes ([0009] and [0040]);
([0040]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sweeny to blockchain nodes/blockchain and request for a [product] of Sarin to include receiving, by a dealer node, a request for a transport ... with a set of properties; determining, by the first... node, that the transport with the set of properties is not available at a dealership corresponding to the first ... node; querying, by the first ... node, a plurality of other ... nodes corresponding to a plurality of other ... dealerships within a predefined geographical distance for the transport based on the set of the properties; receiving, by the first ... node, a transport availability notification from a second ... node among the plurality of other ... node, requesting a transfer of the transport from at least one dealer node of the plurality of the dealer nodes; and recording... a final sale transaction of the requested transfer... by the second dealership with a timestamp that identifies when the final sale transaction occurred
One would have been motivated to combine the teachings of Sweeny to Sarin to do so as it facilitates social and/or trusted networks for viewing and/or exchanging items listed in a seller's inventor (Sweeny, [0008]).
Further, in an analogous art, Al-Naji teaches:
determining, by the first blockchain node, whether a consensus [transaction] among the plurality of other blockchain nodes ([0039] – and [0042]-[0045] - The bcp 20 may employ built-in secure consensus decisioning based on input from a plurality of nodes 10. "Consensus decisioning" refers to a process by which the cryptocurrency network makes a decision if a consensus of nodes 10 agrees on the decision. A consensus may be defined as a certain proportion of nodes 10. For example, the consensus may be expressed as a percentage of all nodes 10 that must agree (e.g., 51% or greater), a particular number of nodes 10 that must agree, or other metric... When a consensus decision is made, it may be recorded to the blockchain ledger 12, which may cause each node 10 to implement the decision); and 
recording, by the first ... node, the consensus determination on a blockchain ([0039] – The blockchain ledger 12 may include a distributed way in which information related to the system 100 is stored and retrieved. Blockchain ledger 12 may be implemented in a manner similar to blockchains used by Bitcoin or other cryptocurrencies. The blockchain ledger 12 may store various types of entries such as, without limitation, transactions involving purchases using basecoin, consensus decisions described herein, and/or other information relating to the cryptocurrency network. Furthermore, although a single blockchain ledger 12 (a full or partial copy of which is stored in each of the nodes 10) is described, multiple types of blockchain ledgers may be stored. For example, one type of blockchain ledger may store user account/transaction information, while another blockchain ledger may store information relating to exchange rates of the cryptocurrency and  and [0042]-[0045] - The bcp 20 may employ built-in secure consensus decisioning based on input from a plurality of nodes 10. "Consensus decisioning" refers to a process by which the cryptocurrency network makes a decision if a consensus of nodes 10 agrees on the decision. A consensus may be defined as a certain proportion of nodes 10. For example, the consensus may be expressed as a percentage of all nodes 10 that must agree (e.g., 51% or greater), a particular number of nodes 10 that must agree, or other metric... When a consensus decision is made, it may be recorded to the blockchain ledger 12, which may cause each node 10 to implement the decision);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Al-Naji to blockchain nodes and request for a transport 
One would have been motivated to combine the teachings of Al-Naji to Sarin and Sweeny to do so as it improves the security and distributed nature of making decisions ... and mitigates the security risk of one or even several nodes being compromised (Al-Naji, [0045]).
Further, in an analogous art, Govindarajan teaches:
automatically recording, by [a] first blockchain node, a ... transaction ... on the blockchain ledger by [client system] with a timestamp that identifies when the ... transaction occurred and replicating the ... transaction of the requested transfer among the plurality of other blockchain nodes (Govindarajan, [0029])FIG. 2 and [0017] and [0023] and [0037] – timestamped and [0041] - Blockchain systems are usually fully replicated, meaning each unit of resource/data resides on all participating nodes/entities. All nodes have a full copy of the underlying data or ledger... Depending on the application, and trust assumptions, exact control on the degree of replication may be performed and [0043] – In response, the database node 221 may execute the function but not commit the results of the execution... [0044] – In 245, the database node 221 may alto transmit the database command to an ordering service (i.e., ordering node 230) which may be included within one of the database nodes or it may be a separate node service) and [0046]-[0047] - As another example, the ordering node 230 may operate in a trusted environment. In this situation, the signature does not need to be added or verified. Rather, the ordering node 230 may receive the database command in 245, construct the block, and broadcast the block to all database nodes in 246. On receiving the block in this example, each database node may perform a serializability check to decide whether to commit/abort the transaction. Also, the database nodes may store the block along with additional information about the ordering node and the client that issued the database command with the immutable database transaction log).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Govindarajan to blockchain nodes and request for a transport with a set of properties of Sarin and Sweeny and Al-Naji to include the concepts of automatically recording, by [a] first blockchain node, a ... transaction ... on the blockchain ledger by [client system] with a timestamp that identifies when the ... transaction occurred and replicating the ... transaction of the requested transfer among the plurality of other blockchain nodes thus allowing any blockchain node to perform such recording.  
One would have been motivated to combine the teachings of Govindarajan to Sarin and Sweeny and Al-Naji to do so as it provides decentralized trust with support for multiple trust models through [transaction] (Govindarajan, [0029])

Regarding Claim 2, and similarly Claims 9 and 16;
Sarin in view of Sweeny and Al-Naji and Govindarajan disclose the method to Claim 1.
Sarin further discloses further comprising encrypting ...related data with a private key of the dealer first blockchain node ([0042] and [0045] - The smart contract may be signed using the private key of the requesting marketplace device 104A).
Sweeny further teaches transfer-related data of the requested transfer ([0040]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sweeny to blockchain nodes and request for a transport 
One would have been motivated to combine the teachings of Sweeny to Sarin in view of Sweeny and Al-Naji and Govindarajan to do so as it facilitates social and/or trusted networks for viewing and/or exchanging items listed in a seller's inventor (Sweeny, [0008]).

Regarding Claim 3, and similarly Claims 10 and 17;
Sarin in view of Sweeny and Al-Naji and Govindarajan disclose the method to Claim 1.
	Sarin further discloses further comprising collecting agreement from the other [market place]... (FIG. 5).
Sweeny further teaches concepts of an agreement (Sweeny, [0032] – a request for settlement) and further other dealerships located within the predefined geographical area [0042] - Another parameter may enable the user-dealer 102 to select the display of dealer connections between the user-dealer 102 and other dealers that are within a particular geographic location and/or distance from the user-dealer 102).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sweeny to blockchain nodes and request for a transport with a set of properties of Sarin in view of Sweeny and Al-Naji and Govindarajan to include concepts of an agreement and further other dealerships located within the predefined geographical area
One would have been motivated to combine the teachings of Sweeny to Sarin in view of Sweeny and Al-Naji and Govindarajan to do so as it facilitates social and/or trusted networks for viewing and/or exchanging items listed in a seller's inventor (Sweeny, [0008]).
(Al-Naji, [0045] - The bcp 20 may employ built-in secure consensus decisioning based on input from a plurality of nodes 10. "Consensus decisioning" refers to a process by which the cryptocurrency network makes a decision if a consensus of nodes 10 agrees on the decision. A consensus may be defined as a certain proportion of nodes 10. For example, the consensus may be expressed as a percentage of all nodes 10 that must agree (e.g., 51% or greater), a particular number of nodes 10 that must agree, or other metric... When a consensus decision is made, it may be recorded to the blockchain ledger 12, which may cause each node 10 to implement the decision).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Al-Naji to blockchain nodes and request for a transport with a set of properties of Sarin in view of Sweeny and Al-Naji and Govindarajan to include comprising collecting agreements from a subset of the [nodes] 
One would have been motivated to combine the teachings of Al-Naji to Sarin in view of Sweeny and Al-Naji and Govindarajan to do so as it improves the security and distributed nature of making decisions ... and mitigates the security risk of one or even several nodes being compromised (Al-Naji, [0045]).

Regarding Claim 4, and similarly Claims 11 and 18;
Sarin in view of Sweeny and Al-Naji and Govindarajan disclose the method to Claim 1.
	Sarin further discloses further comprising receiving agreement from the other [market place]... (FIG. 5) and the [marketplace] corresponding to the first blockchain node (FIG. 4 and FIG. 5).
(Sweeny, [0032] – a request for settlement) and other dealerships located within a certain distance from the dealership corresponding to the first... node [0042] - Another parameter may enable the user-dealer 102 to select the display of dealer connections between the user-dealer 102 and other dealers that are within a particular geographic location and/or distance from the user-dealer 102).  Sweeny further teaches concepts of an agreement ([0039] – a request for settlement).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sweeny to blockchain nodes and request for a transport with a set of properties of Sarin in view of Sarin in view of Sweeny and Al-Naji and Govindarajan to include other dealerships located within a certain distance from the dealership corresponding to the first... node. 
One would have been motivated to combine the teachings of Sweeny to Sarin in view of Sweeny and Al-Naji and Govindarajan to do so as it facilitates social and/or trusted networks for viewing and/or exchanging items listed in a seller's inventor (Sweeny, [0008]).
Al-Naji further teaches further comprising receiving agreements from a subset of the [nodes] (Al-Naji, [0045] - The bcp 20 may employ built-in secure consensus decisioning based on input from a plurality of nodes 10. "Consensus decisioning" refers to a process by which the cryptocurrency network makes a decision if a consensus of nodes 10 agrees on the decision. A consensus may be defined as a certain proportion of nodes 10. For example, the consensus may be expressed as a percentage of all nodes 10 that must agree (e.g., 51% or greater), a particular number of nodes 10 that must agree, or other metric... When a consensus decision is made, it may be recorded to the blockchain ledger 12, which may cause each node 10 to implement the decision).

One would have been motivated to combine the teachings of Al-Naji to Sarin in view of Sweeny and Al-Naji and Govindarajan to do so as it improves the security and distributed nature of making decisions ... and mitigates the security risk of one or even several nodes being compromised (Al-Naji, [0045]).

Regarding Claim 5, and similarly Claims 12 and 19;
Sarin in view of Sweeny and Al-Naji and Govindarajan disclose the method to Claim 1.
	Sarin further discloses further comprising receiving agreement from the other [market place]... (FIG. 5).
Sweeny further teaches concepts of an agreement (Sweeny, [0032] – a request for settlement)
	Similar combination and motivation rationale is noted for Sweeny, as per Claim 4 above.
Al-Naji further teaches wherein the “agreements” constitute a blockchain consensus (Al-Naji, [0045] - The bcp 20 may employ built-in secure consensus decisioning based on input from a plurality of nodes 10. "Consensus decisioning" refers to a process by which the cryptocurrency network makes a decision if a consensus of nodes 10 agrees on the decision. A consensus may be defined as a certain proportion of nodes 10. For example, the consensus may be expressed as a percentage of all nodes 10 that must agree (e.g., 51% or greater), a particular number of nodes 10 that must agree, or other metric... When a consensus decision is made, it may be recorded to the blockchain ledger 12, which may cause each node 10 to implement the decision).
	Similar combination and motivation rationale is noted for Sweeny 5, as per Claim 4 above.

Regarding Claim 6, and similarly Claims 13 and 20;
Sarin in view of Sweeny and Al-Naji and Govindarajan disclose the method to Claim 1.
	Sarin further discloses further comprising responsive to the [agreement], executing a smart contract to store a transaction related to the [transaction] of the... blockchain (FIG. 5 and [0046]).
Sweeny further teaches store a transaction related to the transfer of the transport (Sweeny, [0040]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sweeny to blockchain nodes/blockchain and request for a transport with a set of properties of Sarin in view of Sarin in view of Sweeny and Al-Naji and Govindarajan to include store a transaction related to the transfer of the transport.
One would have been motivated to combine the teachings of Sweeny to Sarin in view of Sweeny and Al-Naji to do so as it facilitates social and/or trusted networks for viewing and/or exchanging items listed in a seller's inventor (Sweeny, [0008]).
Al-Naji further teaches further comprising responsive to the consensus,  [executing] (Al-Naji, [0045] - The bcp 20 may employ built-in secure consensus decisioning based on input from a plurality of nodes 10. "Consensus decisioning" refers to a process by which the cryptocurrency network makes a decision if a consensus of nodes 10 agrees on the decision. A consensus may be defined as a certain proportion of nodes 10. For example, the consensus may be expressed as a percentage of all nodes 10 that must agree (e.g., 51% or greater), a particular number of nodes 10 that must agree, or other metric... When a consensus decision is made, it may be recorded to the blockchain ledger 12, which may cause each node 10 to implement the decision).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Al-Naji to blockchain nodes and request for a transport with a set of properties of Sarin in view of Sweeny and Al-Naji and Govindarajan to include further comprising responsive to the consensus, [executing].
One would have been motivated to combine the teachings of Al-Naji to Sarin in view of Sweeny and Al-Naji and Govindarajan to do so as it improves the security and distributed nature of making decisions ... and mitigates the security risk of one or even several nodes being compromised (Al-Naji, [0045]).

Regarding Claim 7, and similarly Claim 14;
Sarin in view of Sweeny and Al-Naji and Govindarajan disclose the method to Claim 1.
	Sarin further discloses further composing executing blockchain transaction... on the blockchain (FIG. 5).
Sweeny further teaches comprising executing a ... transaction to update an availability of the transport (Sweeny, [0023]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sweeny to blockchain nodes/blockchain and request for a transport with a set of properties of Sarin in view of Sweeny and Al-Naji and Govindarajan to include further comprising executing a ... transaction to update an availability of the transport
(Sweeny, [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627